Title: [Feb. 14. 1778.]
From: Adams, John
To: 


      Feb. 14. 1778. A fine morning, the Wind at North West. At day break orders were given for the Ship to unmoor. My Lodging had been a Cott with a double Mattross, a good Bolster, my own Sheets and Blanketts enough. My little Son with me, We lay comfortably and slept well though there was a violent gale of Wind in the night.
      
      On the morning of Sunday the fifteenth of February, the last Anchor was weighed and We came under Sail before breakfast, with fine Wind, a pleasant Sun but a sharp cold Air. Thus I supposed I had bid farewell to my native Shore perhaps forever: but I was disappointed. The Captain, either to take leave of his friends, or in hopes of obtaining more Sailors, steered a course that was unexpected and We arrived and Anchored in the harbour of Marblehead about noon. Major Reed, Captain Gatchell, Father in Law of Captain Tucker, came on board and a Captain Stevens, who came to make me a present of a single Pistoll. He made many Apologies for giving but one. He had no more. He had lately presented Mr. Hancock with a beautiful pair and this was all he had left. I understood they had been taken from the English in one of the Prize Ships. The friends of our Officers, and others came on board in great numbers, and gave us formidable Histories of the Cruelties of the English Men of War and Privateers to the Prisoners they had taken from Us, in firing grape Shots into our defenceless American Merchant Ships after they had struck their Colours &c. Though I regretted these Things I was not sorry to hear them, because the more I heard of the dangers I had to encounter I thought, the better my mind would be prepared to meet the worst that could happen.
     